15 F.3d 1092NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.George A. HARGROVE, Defendant-Appellant.
No. 93-35196.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 17, 1993.*Decided Feb. 3, 1994.

Before:  CHOY, GOODWIN, and SKOPIL, Circuit Judges.


1
MEMORANDUM**


2
George A. Hargrove appeals the district court's denial of his 28 U.S.C. Sec. 2255 motion to vacate his sentence.  He contends that his sentence should be vacated and that he should be resentenced by a different judge because the sentencing judge had previously dismissed his social security case.  He argues that the district judge should sua sponte have recused himself from sentencing and from considering the section 2255 motion.  We reject these arguments and we affirm.


3
Recusal of a judge is required only upon a showing of bias or prejudice from an extrajudicial source.   Taylor v. Regents of Univ. of Cal., 993 F.2d 710, 712 (9th Cir.1993), cert. denied, --- S.Ct. ---- (1994).  The allegation of bias stemming from the judge's prior involvement in Hargrove's civil case is legally insufficient to constitute an extrajudicial source of bias.   See Rowin v. State Bar of Arizona, 686 F.2d 692, 701 (9th Cir.1981), reversed on other grounds, 466 U.S. 558 (1984).  Accordingly, the district judge was not required sua sponte to recuse himself from sentencing Hargrove or from ruling on Hargrove's section 2255 motion.  Moreover, because Hargrove's allegation is legally insufficient, the judge was not required to refer the matter of recusal to another judge.   United States v. Azhocar, 581 F.2d 735, 739 (9th Cir.1978) (citing 28 U.S.C. Sec. 144), cert. denied, 440 U.S. 907 (1979).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3